PER CURIAM
In this civil commitment case, appellant seeks reversal of a judgment that committed him for a period not to exceed 180 days based on the court’s finding that because of a mental disorder he was unable to provide for his basic needs. ORS 426.005(1)(e)(B) (2013), amended by Or Laws 2015, ch 433, § 1; Or Laws 2015, ch 461, § 1.1 (“‘Person with mental illness’ means a person who, because of a mental disorder, is *** [u]nable to provide for basic personal needs and is not receiving such care as is necessary for health or safety.”); ORS 426.130(1)(C) (under certain circumstances, if the court determines by clear and convincing evidence that a person has a mental illness and is in need of treatment, the court may order commitment of the person). Appellant contends that the evidence was insufficient to support the court’s determination. The state concedes that the evidence did not support a determination that appellant was unable to meet his basic needs in a way that would result in an imminent, nonspeculative threat to his survival. See State v. S. R., 267 Or App 618, 619, 341 P3d 160 (2014) (“[T]o support a basic-needs commitment, the state’s evidence must demonstrate that a person’s inability to meet his or her own basic needs as a result of a mental disorder makes it likely that the person will not survive in the near term.”). We agree, accept the state’s concession, and reverse.
Reversed.

 The subsection that corresponds ORS 426.005(1)(e)(B) (2013) is now numbered as ORS 426.005(1)(f)(B). Or Laws 2015, ch 461, § 1.